I concur. I think it is probable that no distinctions were intended between the doing of a lawful act in an unlawful manner and doing it without due caution and circumspection. They seem to be interchangeable, inter-definitive. The conjunctive or need not be construed as dividing the arm into subdivisions but may be read "in an unlawful manner or [as we may put it] without due caution and circumspection." That is to say, that which is done without due caution and *Page 205 
circumspection may be said to be done in an unlawful manner, and if the act is one inherently or intrinsically dangerous to human life, one "which might produce death," so doing it is criminal negligence.